Citation Nr: 0511241	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a headache 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1980 to April 
1993.  The service department has certified no service from 
May 1993 to September 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).  

This case has previously come before the Board.  In February 
2004, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2002.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  PTSD was not manifest in service and is not attributable 
to service.

2.  The appellant did not engage in combat.

3.  A headache disability is attributable to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  A headache disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A§§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  VA examination reports are of 
record.  38 C.F.R. § 3.326.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) the Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The AOJ issued a 
supplemental statement of the case in January 2005.  Thus, in 
sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  PTSD

In this case, the record establishes a current diagnosis of 
PTSD based on the appellant's report of combat experiences in 
the Persian Gulf.  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor(s) reported 
by the appellant and relied upon by the competent medical 
professional diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2004).  
In other words, an appellant's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination of 
combat status is affirmative, then (and only then), a second 
step requires that the appellant's lay testimony regarding 
claimed stressor must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the appellant's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

In the instant case, the record does not reflect that the 
appellant engaged in combat with the enemy.  His military 
occupational specialty (MOS) was trac crewman.  The Board 
accepts that this can be a hazardous duty.  In this case, 
however, the evidence shows that he did not encounter the 
enemy.  His DD 214 does not indicate that he received any 
decoration or award indicative of his participation in 
combat, and there is no other corroborating evidence of his 
participation in combat.  The Board finds that he did not 
engage in combat and that any assertions in that regard are 
not credible.  Moran v. Principi, 17 Vet. App. 149 (2003).  
Thus, he is not entitled to the provisions of 38 U.S.C.A. § 
1154(b) (West 2002); § 3.304(f).  Therefore, as set forth 
above, the appellant's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.

The record contains medical evidence showing the appellant 
has been diagnosed with PTSD.  As discussed above, however, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore, adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.

The appellant has reported a variety of stressful incidents, 
to include an incident in which his unit attacked a Bedouin 
village and killed and injured many people.  At a hearing 
before the undersigned Veterans Law Judge in January 2002, he 
testified to having been involved in a breach of a berm and 
being scared when he was fired on during a breach, having 
fired on an occupied bunker during the breach, and of having 
been involved in killing 12 soldiers in a friendly fire 
accident during the breach.  Transcript at 7-10 (2002).  

In regard to the reported stressors during the breach of the 
berm, the Board notes that the unit history reflects the 
appellant's unit was involved in a breaching of a border 
berm.  There is, however, no evidence corroborating the 
reported stressors.  No enemy contact was specifically noted.  
Rather, there are reports of no enemy contact made.  In 
addition, there is no reference to casualties during the 
breach.  His assertions that he participated in combat are 
not reliable.  The Board a November 1998 VA treatment record 
notes inconsistencies in his reported history.  Regardless, 
there is no corroboration of the claimed stressors, to 
include having attacked a Bedouin village.

The appellant has not submitted, and no official agency has 
provided, evidence of the appellant having been exposed to 
the stressors resulting in the diagnosis of PTSD.  Absent 
specific information, such as dates, times, and names, these 
accounts are too vague to be verified.  There is no other 
credible supporting evidence of these claimed stressors.  

The Board notes that the September 1998 VA examiner's 
diagnosis of PTSD was based on the appellant's report of 
"combat-related trauma," to include violence and having 
surrendered to Iraqis.  There is no corroboration of these 
reported stressors.  In addition, while the October 2002 VA 
examiner stated that the appellant's reported involvement in 
attacking a Bedouin village and having killed many people 
would be consistent with traumatic exposure sufficient to 
precipitate PTSD, the opinion was specifically predicated 
upon verification of that stressor.  As noted, the reported 
stressor has not been corroborated.  The opinions relating 
PTSD to combat exposure during service, to include the March 
2004 VA opinion, are of little probative value, as the 
appellant did not have combat exposure.  The Board notes 


that both the October 2002 and March 2004 VA examiners stated 
that the appellant's childhood experiences were sufficient to 
have caused PTSD.  Regardless, there is no credible 
supporting evidence of the in-service stressor upon which 
PTSD was diagnosed.

As to the appellant's other assertions, to include having 
been involved in covert operations, as well as the November 
1998 reference to service in Granada and the appellant's 
personal testimony pertaining to the Persian Gulf, the Board 
finds these assertions to be without merit.  The records do 
not show service in Granada and the service department has 
verified service only from July 1980 to April 1993.  Thus, 
any opinion relating PTSD to events in Granada, to include 
the opinion in the September 1998 VA treatment record is of 
little probative value.  A bare transcription of history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
In this case, the evidence shows no service in Granada and 
there is no indication that the transcriber knew the 
appellant during service or that any records contemporary 
with service were reviewed.  The statement is a bare 
statement many years after service, with no basis given to 
explore its probative value.  In addition, other than the 
appellant's assertions, there is no evidence of a "cover 
up."  

The Board notes that in September 1998, the appellant 
reported that he had extensive training in Special Forces, 
reconnaissance, was trained as a sniper, and was on multiple 
missions and killed people.  Although the appellant served 
his country, his assertions of the type of his service are 
unsupported and not accepted as credible.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to service connection for PTSD is denied.



II.  Headache Disability

Factual Background

The May 1980 service entrance examination report shows that 
the appellant's head was normal.  A concussion at age five 
was noted.  On the accompanying medical history, he indicated 
that he had or had had a head injury.  He denied frequent or 
severe headache.  In May 1992, the appellant complained of 
headache and an eye injury.  A December 1992 report of 
examination shows the head was normal.  On a January 1993 
Dental Questionnaire, the appellant did not indicate that he 
had frequent headaches.  

A March 1998 VA treatment record reflects a diagnosis of 
sinus headache.  In May 1998, the diagnosis was chronic mixed 
headache/migraine headache.  A June 1998 record notes he was 
status post a traumatic head injury as a child.  The 
assessment was sinus headache.  An August 1998 VA treatment 
record reflects complaints of headaches noted to have begun 
shortly after the appellant returned from the Gulf war.  No 
migraine history was noted.  No headaches were noted in the 
previous two weeks.  

In a September 1998 claim, the appellant asserted that 
headaches were a result of a fall from a tank during service 
in the Persian Gulf.  

On VA examination in March 2004, the examiner stated the C-
file had been reviewed.  No headaches as a child were noted.  
A varied history of headaches was noted.  Onset was noted in 
'1979' and 'since 1984.'  A reported head injury in the 1980s 
in Grenada was noted.  The examiner noted no document of the 
episode in the claims file.  The diagnosis was left parietal 
headaches, mixed type, chronic intermittent, decreased 
frequency since 1998 with ongoing antidepressant treatment.  
The examiner stated that headaches were as likely as not 
related to a distant head injury concussion at age 5 with 
remarkable rehabilitation claim.  The examiner added that the 
headache etiology was as likely as not secondary to childhood 
head injury and exacerbated by depression and anxiety 
secondary to chronic PTSD.  The examiner commented that there 
was a lack of information in the claims file denoting active 
duty head injury or headache complaints.  

Analysis

Intially, the Board notes that to the extent that the March 
2004 VA examiner related headaches to PTSD, as noted, the 
appellant is not service connected for PTSD.  Thus, service 
connection is not warranted on a secondary basis.  

In regard to direct service connection, the service entrance 
examination report notes the appellant had a concussion 
during childhood.  The Board notes, however, that there is no 
evidence that the appellant had any headaches when he was 
accepted and examined for service.  In fact, he specifically 
denied having or having had headaches.  There is no lay or 
medical evidence showing a preexisting headache disorder.  
Thus, the evidence does not clearly and unmistakably 
establish that a preservice head injury equated to a headache 
disability.  

The Board finds that the appellant did not clearly and 
unmistakably have a headache disorder prior to his entry into 
active duty.  The mere notation that he had a childhood 
concussion does not constitute clear and unmistakable 
evidence of a preexisting headache disability.  

Thus, in sum, the appellant initially complained of headaches 
during service.  He has a current diagnosis of mixed 
headaches.  The onset of the headaches is shown to be related 
to service by competent evidence.  Accordingly, service 
connection is warranted.








ORDER

Service connection for PTSD is denied.  

Service connection for a headache disability is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


